Citation Nr: 0927688	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-30 688	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a special monthly pension by reason of being 
in need of regular aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed himself, to attend to the wants of nature, or to 
protect himself from hazards incident to his daily 
environment.

3.  The Veteran's disabilities, when considered in 
combination with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.  

4.  The Veteran is not substantially confined to his house, 
nor does he have a single disability rated at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent. 




CONCLUSION OF LAW

The criteria for entitlement to a special monthly pension by 
reason of being in need of aid and attendance of another 
person or by reason of being housebound are not met.  38 
U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in April 2006.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in September 
2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson found that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination.  Because of the decision in this case, any 
failure of VA to notify the Veteran, pursuant to 
Dingess/Hartman, of the duty to notify and the duty to assist 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 

Special Monthly Pension - Laws and Regulations

The RO granted the Veteran a basic nonservice-connected 
pension in September 1985 based on being permanently and 
totally disabled.  The issue presented for appellate review 
is entitlement to a special monthly pension due to a need for 
regular aid and attendance, or at the housebound rate.  The 
Veteran's representative contends a special monthly pension 
should be allowed because the Veteran can only walk short 
distances and his visual acuity is compromised by glaucoma 
and astigmatism.

One of the requirements for a basic nonservice-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or being housebound.  38 U.S.C.A. §§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eye reveals that perception of objects, hand 
movements, or counting fingers cannot be accomplished at 3 
feet. Lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet is considered of negligible utility. 
38 C.F.R. § 3.350 (a) (4) (2008).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
aid and attendance, an increase in pension is authorized 
where the veteran has certain additional severe disabilities 
or is permanently housebound.  The requirements for this 
increase in pension are met where, in addition to having a 
single permanent disability rated as 100 percent under the 
regular schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).  



Factual Background and Analysis

In this case, the Veteran has the following non-service-
connected disabilities: bilateral glaucoma with cataracts and 
diabetic retinopathy (30 percent disabling), degenerative 
joint disease of the knees (20 percent disabling), diabetes 
mellitus type II (20 percent disabling), hypertension (10 
percent disabling), hiatal hernia (10 percent disabling), and 
cutaneous T-cell lymphoma, Stage 1 (0 percent disabling), for 
a combined nonservice-connected disability rating of 60 
percent. 

A September 2002 private record from the Family Vision Center 
noted that the visual acuity of the Veteran's left eye was 
20/40-1 and that of the right eye was 20/400-1.  Glaucoma was 
suspected in both eyes .

Private medical records from Carolina Dermatology, dated from 
October 2003 to January 2007, revealed follow-up treatment 
for Stage 1 cutaneous T-cell lymphoma with plaques seen on 
the Veteran's back and treatment with topical steroids.

Private medical evidence from Dr. J.W., dated from June 2004 
to February 2007, indicated follow-up treatment for diabetes 
with blood pressure remaining under good or fair control; 
medications for hyperlipidemia; follow-up for Stage 1 
cutaneous T-cell lymphoma on his back; and severe 
osteoarthritis of the right knee and moderate to severe 
osteoarthritis of the left knee.  It also was noted that 
though total knee arthroplasty was recommended, the Veteran 
insisted on treatment with Celebrex and the use of a cane for 
ambulation.

In April 2006, Dr. J.W. also signed a diagnosis and prognosis 
form on behalf of the Veteran for purposes of obtaining aid 
and attendance benefits.  The Veteran or the physician 
indicated on this form that the Veteran: could walk and leave 
home without the assistance of another; could feed himself, 
and bathe, dress, and perform toilet functions without the 
assistance of another; spent no time confined to bed; was not 
visually impaired; and was not confined to a nursing home.  

In an April 2006 signed statement, the Veteran related that 
he had a sleep disorder and had to use a rented sleep apnea 
machine.

In a signed statement dated in September 2006, the Veteran 
admitted that he was not house-bound or unable to dress 
himself.  He did relate that he could not walk but very short 
distances and that he had glaucoma and astigmatism in his 
eyes.

Private medical records from Eye Associates of Wilmington, 
North Carolina, dated from March 2007 to August 2007, as well 
as a February 2007 record from another private provider, 
revealed that the Veteran was seen for bilateral glaucoma 
with cataract and diabetic retinopathy.  On July 23, 2007, 
his visual acuities were no light perception in the right eye 
and 20/40 in the left eye; visual acuities of the left eye 
were 20/25+1 on July 24, 2007 and 20/20 on July 27, 2007, 
with only HM (hand motion) observed in the right eye ; and on 
August 2, 2007 visual acuities were no light perception in 
the right eye with 20/20 acuity in the left eye with some 
increase in intra-ocular pressure.

In his September 2007 VA Form 9, Substantive Appeal, the 
Veteran stated that his nonservice-connected disabilities 
prohibited him from leaving his home without assistance and 
from completing most of his daily routine without assistance.

The evidence in this case shows that the Veteran has multiple 
disabilities including diabetes mellitus, glaucoma and 
osteoarthritis of the knees.  However, the clinical evidence 
does not indicate that the Veteran is blind, or nearly so 
blind as defined by VA regulations, as he has, at worst, 
20/40 vision in the left eye when measure in July 2007.  He 
is not a patient in a nursing home.  His multiple 
disabilities may limit his activities to some extent, 
especially osteoarthritis of the knees requiring the use of a 
cane to ambulate.  There is, however, no showing by the 
objective evidence in the record of a factual need for aid 
and attendance.  His physician also certified as much when he 
signed the April 2006 aid and attendance form in which the 
Veteran conceded he did not need the help of another person 
to walk, leave the home, feed himself, dress, or bathe.  In 
this regard, the private medical evidence associated with the 
claims file does not show that the Veteran is unable to take 
care of his own personal care functions.  Therefore, the 
Board finds that it is not demonstrated that the Veteran is 
so helpless as to regularly need another person to protect 
him from hazards and dangers incident to his daily 
environment or to take care of daily self-care activities.

Furthermore, the record does not show that the Veteran has a 
100 percent disorder along with disabilities separately 
ratable as 60 percent disabling.  The record also shows that 
the Veteran is not substantially confined to his house or 
immediate premises in which he resides due to his 
disabilities, though he requires the use of a cane for 
ambulation.  There is no suggestion in the record that the 
Veteran is bedridden.  After reviewing the evidence, the 
Board finds that entitlement to housebound benefits also is 
not warranted.  The evidence is not in equipoise so as to 
warrant consideration of the benefit of the doubt rule.  38 
C.F.R. § 3.102 (2008). 


ORDER

Entitlement to a special monthly pension by reason of being 
in need of regular aid and attendance or on account of being 
housebound is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


